Title: From Thomas Jefferson to John Paul Jones, 31 August 1791
From: Jefferson, Thomas
To: Jones, John Paul



Dear Sir
Philadelphia Aug. 31. 1791.

I am to acknolege the receipt of your favor of Mar. 20 with the several papers it inclosed, which were duly communicated to the President. No proof was necessary to satisfy us here of your good conduct every where. In answer to your request to obtain and transmit the proper authority of the U.S. for your retaining the order of St. Anne conferred on you by the Empress, I can only say that the Executive of our government are not authorized either to grant or refuse the permission you ask, and consequently cannot take on themselves to do it. Whether the legislature would undertake to do it or not, I cannot say. In general there is an aversion to meddle with any thing of that kind here, and the event would be so doubtful that the Executive would not commit themselves by making the proposition to the legislature.
Our new constitution works well, and gives general satisfaction. Public credit is high. We have made a successful expedition against the Indians this summer, and another is gone against them, which we hope will induce them to peace. A census of our numbers taken this summer, gives us reason to believe we are about 4,100,000 of all ages and sexes. A state of tranquil prosperity furnishing no particular and interesting events to communicate to you, I have only to add assurances of the constant esteem & attachment of Dear Sir your most obedt. humble servt.,

Th: Jefferson

 